Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Objections
Claims 8-10 are objected to because of the following informalities:  
In claim 8, line 2, a comma should perhaps be inserted after “stop”. 
In claim 8, line 6, a comma should perhaps be inserted after “lower panel”.
In claim 10, line 46, a comma should perhaps be inserted after “stop”. 
In claim 10, line 50, a comma should perhaps be inserted after “lower panel”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitations: "a bed" in line 4, “a cargo vehicle” in line 4, “said outward members” in line 5 and lines 6-7, “said distal end” in line 6, “the bed” in line 10 and line 12, “said outward members” in line 13, “a motorcycle” in line 16, “said motorcycle” in line 16, “the bed” in line 17, “the vehicle” in line 17, and “the motorcycle” in lines 17-18. There is insufficient antecedent basis for these limitations in the claim.
Claim 2 recites the limitations "a pair of outward members" in line 2, “said outward members” in lines 2, 3, 4, and 5, and “said distal end” in lines 6-7.  There is insufficient antecedent basis for these limitations in the claim.
Claim 3 recites the limitation "a respective one of a pair of wheel wells" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "said respective outward member" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitations "said respective outward member" in line 3, and “said respective member” in line 4.  There is insufficient antecedent basis for these limitations in the claim.
Claim 6 recites the limitation "cargo vehicles" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "said outward member" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
8 recites the limitation "said outward members" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the following limitations: "said bed" in lines 1-2, “said bed” in line 2, “a bed” in line 4, “a cargo vehicle” in line 4, “said bed” in line 11, line 12, twice in line 14, and again in lines 20, 33, and 38; “said cargo vehicle” in line 34, “cargo vehicles” in line 35, “a motorcycle” in line 37, “said motorcycle” in line 37, “said vehicle” in line 38, “said motorcycle” in lines 38-39, line 47, lines 51-52, and again at line 52. There is insufficient antecedent basis for these limitations in the claim.

Allowable Subject Matter
Claims 1-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is an examiner’s statement of reasons for allowance: the primary reason for the allowance of the claims in this application is the inclusion of the specific pair of retainers, each of said retainers being slidably coupled to said frame, each of said retainers being positionable at a spot on said frame that aligns said retainers with a respective one of a pair of wheel wells in the bed, each of said retainers abutting the respective wheel well thereby inhibiting said frame from being urged rearwardly out of the bed, each of said retainers being positioned around a respective one of said outward members of said frame in combination with the other elements recited which is not found in the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HILARY L GUTMAN whose telephone number is 571.272.6662. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENN DAYOAN can be reached on 571.272.6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HILARY L GUTMAN/Primary Examiner, Art Unit 3612